         Case 3:14-cr-00175-WHA Document 1109 Filed 10/28/19 Page 1 of 3




1    JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
2       RSchar@jenner.com
        353 N. Clark Street
3
        Chicago, IL 60654-3456
4    Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
5
     CLARENCE DYER & COHEN LLP
6       Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
7
        899 Ellis Street
8       San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
9    Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 8th Avenue
        New York, NY 10019
13   Telephone:    +1 212 474 1000
     Facsimile:    +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                               Case No. 14-CR-00175-WHA
20
                                  Plaintiff,                 SUPPLEMENTAL RESPONSE TO
21                                                           REQUEST FOR INFORMATION
22                                                           RE: NUMBER OF FIRES
            v.                                               (GREATER OR EQUAL TO 10
23                                                           ACRES IN SIZE)
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                                           Judge: Hon. William Alsup
                                  Defendant.
25

26                 Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

27   supplemental response to the Court’s September 17, 2019 request for information regarding the

28
                                                    1
                       SUPPLEMENTAL RESPONSE TO REQUEST FOR INFORMATION RE:
                        NUMBER OF FIRES (GREATER OR EQUAL TO 10 ACRES IN SIZE)
                                       Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1109 Filed 10/28/19 Page 2 of 3




1    number of fires (greater or equal to ten acres in size) in 2019 that involved PG&E equipment.

2    PG&E submitted its response on October 1, 2019, in which it identified nine fires of ten acres or

3    more during 2019 that its equipment may have contributed to igniting. (Dkt. 1099.) On October 2,

4    the Court requested additional information about three of those fires. (Dkt. 1100.) In PG&E’s

5    October 9, 2019 response to the Court’s October 2 Order, PG&E identified an additional fire of ten

6    acres or more that its equipment may have contributed to igniting. (Dkt. 1103.)

7                   PG&E submits this supplemental response because it has identified an additional fire

8    greater than ten acres to which its equipment may have contributed, which was inadvertently
9    excluded from its prior submissions. This fire occurred on June 25, 2019. Although the cause of
10   this fire is currently unknown and the California Department of Forestry and Fire Protection (“Cal
11   Fire”) is investigating, PG&E’s equipment may have contributed to igniting that fire.
12                  PG&E’s analysis of the event described below is ongoing and the information below
13   represents PG&E’s current understanding of the circumstances.
14          June 25, 2019 Ignition

15              1. The fire was approximately 2546 acres.

16              2. The fire occurred in Monterey County.

17              3. The Cal Fire designation for this fire is the Lonoak Fire.

18              4. The fire ignited on June 25, 2019, at approximately 4:00 p.m. and was contained on

19                  June 26, 2019 at approximately 3:00 p.m.

20              5. There were no structures burned.

21              6. It appears that the fire started when a bird contacted a conductor causing a fault,

22                  which caused a conductor to contact the ground. Cal Fire is currently investigating

23                  this fire. See California Department of Forestry & Fire Protection, Lonoak Fire,

24                  General Information available at https://fire.ca.gov/incidents/2019/6/26/lonoak-fire/.

25                  In addition, since its initial submission, PG&E has identified other ignitions that

26   resulted in a fire greater than ten acres to which its equipment may have contributed. One of these is

27   the Kincade Fire. The information regarding those fires, including the time the fires started, the

28
                                                    2
                       SUPPLEMENTAL RESPONSE TO REQUEST FOR INFORMATION RE:
                        NUMBER OF FIRES (GREATER OR EQUAL TO 10 ACRES IN SIZE)
                                       Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1109 Filed 10/28/19 Page 3 of 3




1    number of acres burned and whether there was any damage is still preliminary. PG&E will provide

2    the information to the Court once PG&E has it. PG&E notes, however, that it may be delayed in

3    doing so in view of the ongoing Public Safety Power Shutoff (“PSPS”) events, which require

4    significant resources to ensure the timeliness of decision-making, the re-energization of power lines

5    and that customers get the support they need before, during and after the shutdowns.

6
                                                                 Respectfully Submitted,
7

8     Dated: October 28, 2019                                    JENNER & BLOCK LLP

9

10                                                            By:    /s/ Reid J. Schar
                                                                    Reid J. Schar (pro hac vice)
11

12                                                               CRAVATH, SWAINE & MOORE LLP

13

14                                                            By:    /s/ Kevin J. Orsini
                                                                    Kevin J. Orsini (pro hac vice)
15

16
                                                                 CLARENCE DYER & COHEN LLP
17

18                                                            By:    /s/ Kate Dyer
                                                                    Kate Dyer (Bar No. 171891)
19

20
                                                              Attorneys for Defendant PACIFIC GAS
21                                                            AND ELECTRIC COMPANY
22

23

24

25

26

27

28
                                                    3
                       SUPPLEMENTAL RESPONSE TO REQUEST FOR INFORMATION RE:
                        NUMBER OF FIRES (GREATER OR EQUAL TO 10 ACRES IN SIZE)
                                       Case No. 14-CR-00175-WHA
